                                          Case 4:16-cv-06557-HSG Document 98 Filed 04/22/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GREG FLEMING, et al.,                               Case No. 16-cv-06557-HSG
                                   8                      Plaintiffs,                        ORDER SETTING BRIEFING
                                                                                             SCHEDULE AND HEARING FOR
                                   9               v.                                        MOTION TO INTERVENE AND
                                                                                             MOTION TO DISMISS
                                  10     IMPAX LABORATORIES INC., et al.,
                                                                                             Re: Dkt. Nos. 93, 95, 96
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          A case management conference was held on April 20, 2021. Having considered the

                                  14   parties’ proposals for a briefing schedule and hearing for the pending Motion to Intervene and

                                  15   Motion to Dismiss, see Dkt. No. 95, the Court ORDERS as follows:

                                  16          1.        Defendants shall file any opposition to the Motion to Intervene and Lead Plaintiff

                                  17   shall file any opposition to the Motion to Dismiss by May 17, 2021.

                                  18          2.        Lead Plaintiff and Sheet Metal Workers’ Fund shall file any reply in support of

                                  19   their Motion to Intervene and Defendants shall file any reply in support of their Motion to Dismiss

                                  20   by May 31, 2021.

                                  21          3.        The Court RESETS the hearing date for both motions for July 1, 2021 at 2:00 p.m.

                                  22

                                  23          IT IS SO ORDERED.

                                  24   Dated: 4/22/2021

                                  25                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  26                                                    United States District Judge
                                  27

                                  28
